


117 HR 4535 IH: Helping Americans Succeed by Measuring Outcomes Act
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4535
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Mr. Reed (for himself, Mr. Hern, and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend title IV–A of the Social Security Act, and for other purposes.


1.Short titleThis Act may be cited as the Helping Americans Succeed by Measuring Outcomes Act. 2.Promoting accountability by measuring work outcomes (a)In generalSection 407 of the Social Security Act (42 U.S.C. 607), as amended by subsection (c) of this section, is amended by inserting before subsection (b) the following:

(a)Performance accountability and work outcomes
(1)PurposeThe purpose of this subsection is to provide for the establishment of performance accountability measures to assess the effectiveness of States in increasing employment, retention, and advancement among families receiving assistance under the State program funded under this part or any other State program funded with qualified State expenditures. (2)In generalA State to which a grant is made under section 403 for a fiscal year shall achieve the requisite level of performance on an indicator described in paragraph (3)(B) of this subsection for the fiscal year.
(3)Measuring state performance
(A)In generalEach State, in consultation with the Secretary, shall collect and submit to the Secretary the information necessary to measure the level of performance of the State for each indicator described in subparagraph (B), for fiscal year 2023 and each fiscal year thereafter, and the Secretary shall use the information collected for fiscal year 2023 to establish the baseline level of performance for each State for each such indicator. (B)Indicators of performanceThe indicators described in this subparagraph, for a fiscal year, are the following:
(i)The percentage of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit. (ii)The percentage of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd and 4th quarters after the exit.
(iii)The median earnings of individuals who were work-eligible individuals as of the time of exit from the program, who are in unsubsidized employment during the 2nd quarter after the exit. (iv)The percentage of individuals who have not attained 24 years of age, are attending high school or enrolled in an equivalency program, and are work-eligible individuals or were work-eligible individuals as of the time of exit from the program, who obtain a high school degree or its recognized equivalent while receiving assistance under the State program funded under this part or within 1 year after the exit.
(C)Levels of performance
(i)In generalFor each State submitting a State plan pursuant to section 402(a), there shall be established, in accordance with this subparagraph, levels of performance for each of the indicators described in subparagraph (B) of this paragraph. (ii)WeightThe weight assigned to such an indicator shall be the following:
(I)40 percent, in the case of the indicator described in subparagraph (B)(i). (II)25 percent, in the case of the indicator described in subparagraph (B)(ii)(II).
(III)25 percent, in the case of the indicator described in subparagraph (B)(iii). (IV)10 percent, in the case of the indicator described in subparagraph (B)(iv).
(iii)Agreement on requisite performance level for each indicator
(I)In generalThe Secretary and the State shall jointly establish the requisite level of performance for the State with respect to each indicator described in clause (ii) beginning with fiscal year 2024, and shall do so before the beginning of the fiscal year involved. (II)Requirements in establishing performance levelsIn establishing the requisite levels of performance, the State and the Secretary shall—
(aa)take into account how levels involved compare with the levels established for other States; (bb)ensure the levels involved are adjusted, using the objective statistical model referred to in clause (v), based on—
(AA)the differences among States in economic conditions, including differences in unemployment rates or employment losses or gains in particular industries; and (BB)the characteristics of participants on entry into the program, including indicators of prior work history, lack of educational or occupational skills attainment, or other factors that may affect employment and earnings; and
(cc)take into account the extent to which the levels involved promote continuous improvement in performance by each State. (iv)Revisions based on economic conditions and individuals receiving assistance during the fiscal yearThe Secretary shall, in accordance with the objective statistical model referred to in clause (v), revise the requisite levels of performance for a State and a fiscal year to reflect the economic conditions and characteristics of the relevant individuals in the State during the fiscal year.
(v)Statistical adjustment modelThe Secretary shall use an objective statistical model to make adjustments to the requisite levels of performance for the economic conditions and characteristics of the relevant individuals, and shall consult with the Secretary of Labor to develop a model that is the same as or similar to the model described in section 116(b)(3)(A)(viii) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(3)(A)(viii)). (vi)Definition of exitIn this subsection, the term ‘exit’ means, with respect to a State program funded under this part, ceases to receive assistance under the program.
(D)RegulationsIn order to ensure nationwide comparability of data, the Secretary, after consultation with the Secretary of Labor and with States, shall issue regulations governing the establishment of the performance accountability system under this subsection and a template for performance reports to be used by all States.. 3.Transitional phase-out of benefits for families to support success in workSection 402(a)(1)(B) of the Social Security Act (42 U.S.C. 602(a)(1)(B)) is amended by adding at the end the following:

(vi)The document shall include a description of how the State allows for a transitional period of benefits, such as through temporary earned income disregards or a gradual reduction in the monthly benefit amount, for an individual receiving assistance who obtains employment and becomes ineligible due to an increase in income obtained through the employment or through an increase in wages.. 4.Effective dateThe amendments made by this Act shall take effect on October 1, 2022.

